t c memo united_states tax_court leslie j molinet petitioner and michael f molinet intervenor v commissioner of internal revenue respondent docket no filed date adam l heiden and keith howard johnson for petitioner michael f molinet pro_se lynn m barrett for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that she is not entitled to relief from joint and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure several_liability for with respect to the joint federal_income_tax return she filed with intervenor her former spouse findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time she filed the petition i background petitioner is cuban by birth she met intervenor in cuba in date she moved to the united_states on a fiance visa later that year and married intervenor on date they had a child together in during the course of the marriage petitioner and intervenor had a joint bank account the account was controlled primarily by intervenor he paid the bills and managed the finances with minimal input from petitioner he was never late on payments petitioner worked as a medical assistant her wages were deposited directly into the joint bank account although she had access to the joint bank account she rarely used it and did not write any checks on the account she did not have a good understanding of the banking system in the united_states on account of her cuban upbringing she relied on a weekly allowance from intervenor to pay her expenses each week petitioner and intervenor began having marital difficulties in at that time petitioner decided to open an individual bank account thereafter she did not use or otherwise access the joint bank account in petitioner intervenor and their child moved from bowie maryland to jacksonville florida petitioner had previously been diagnosed with several health conditions that made her especially susceptible to cold weather including cutaneous polyarteritis nodosa cpn rheumatoid arthritis and neuropathy petitioner believed that moving to florida would help alleviate some of the symptoms that were frequently aggravated in the colder weather of maryland in part to finance the move to florida intervenor took several distributions from his sec_401 plan account intervenor withdrew a total of dollar_figure from the account in petitioner did not agree with intervenor’s decision to withdraw funds from the account but she did not feel as though she had a choice in the matter and reluctantly signed the required_distribution forms intervenor deposited the proceeds of the distributions into the joint bank account these funds were ultimately used by him to pay the remainder of the mortgage on his cpn is a skin condition that causes inflamation of the blood vessels cysts and skin ulcers home in maryland and to make a dollar_figure downpayment on a home in jacksonville florida some of the funds were also used to replace household goods that were damaged during the move and to furnish the new home in jacksonville on or about date petitioner and intervenor timely filed a joint form_1040 u s individual_income_tax_return for they reported the distributions from intervenor’s sec_401 plan account on their tax_return they reported tax due of dollar_figure at the time the tax_return was filed petitioner did not believe that she and intervenor had any financial problems and was convinced that intervenor could pay the tax due petitioner has complied with all federal_income_tax obligations since petitioner and intervenor separated in date their divorce was finalized on date when a circuit_court in duval county florida issued a consent final judgment of dissolution of marriage final judgment as a result of the divorce and pursuant to the final judgment intervenor became the sole owner of the jacksonville home and all of the furnishings therein paragraph though the property was referred to as the family home the property was in fact owned solely by intervenor sufficient funds were not withheld from the distributions to pay the tax_liability associated with the distributions of the final judgment assigned the irs debt approximately dollar_figure to intervenor intervenor also became obligated to pay petitioner child_support both parties were represented by counsel in the divorce proceedings and both parties and their counsel signed the final judgment ii request for innocent spouse relief on date petitioner filed form_8857 request for innocent spouse relief on date the irs issued a final_determination denying petitioner’s request for innocent spouse relief on date petitioner timely filed a petition with this court seeking review of respondent’s determination at trial respondent conceded that petitioner is entitled to relief however pursuant to sec_6015 and rule petitioner’s former spouse intervened as a party in this case to oppose her request for relief i sec_6015 opinion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 however a spouse may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold a taxpayer liable for any unpaid tax and relief is not available to the spouse under sec_6015 or c sec_6015 and subsections b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax and do not apply in the case of underpayments of tax reported on joint tax returns sec_6015 c 121_tc_73 see also 120_tc_62 because petitioner seeks relief from an underpayment_of_tax she is not entitled to relief under sec_6015 or c and may look only to sec_6015 for relief from joint_and_several_liability the commissioner has published revenue procedures listing the factors that are normally considered in determining whether sec_6015 relief should be granted see revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 we consider these factors in the light of the attendant facts and circumstances but we are not bound by them see 136_tc_432 sriram v commissioner tcmemo_2012_91 slip op pincite in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 porter v commissioner t c see also 557_f3d_1262 11th cir aff’g tcmemo_2005_201 petitioner bears the burden of proving that she is entitled to relief see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir a threshold conditions for granting relief the guidelines begin by establishing threshold requirements that the commissioner contends must be satisfied before an equitable relief request may be considered see revproc_2013_34 sec_4 i r b pincite those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from the irs will consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if any of the following exceptions apply attribution solely due to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 2013_43_irb_397 continued which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse we find that petitioner has met the threshold conditions for relief b elements for streamlined determination when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is no longer married to is legally_separated from or has not been a member of the same household as the other person at any time during the 12-month_period ending on the date the service makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite continued we find that petitioner has not established that she would suffer economic hardship if relief were not granted and thus she does not qualify for a streamlined determination see infra pp c factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination a requesting spouse may still be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 i r b pincite the guidelines list the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id in making our determination under sec_6015 we consider these factors as well as any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately see pullins v commissioner t c pincite haigh v commissioner tcmemo_2009_140 slip op pincite marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of relief revproc_2013_34 sec_4 for purposes of this section a requesting spouse will be treated as being no longer married to the nonrequesting spouse if the requesting spouse is divorced from the nonrequesting spouse id sec_4 a i petitioner and intervenor were divorced before she filed her request for innocent spouse relief accordingly this factor weighs in favor of granting relief to petitioner economic hardship generally economic hardship exists when collection of the tax_liability will render the requesting spouse unable to meet basic living_expenses id sec_4 b i r b pincite if denying relief from joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor may be neutral id petitioner receives child_support payments from intervenor and has been working as a medical assistant for the past seven years her request for innocent spouse relief indicates that her monthly income is approximately dollar_figure and that her monthly expenses are approximately dollar_figure on the basis of the record petitioner has not proven that she will suffer economic hardship if we deny her relief we find that this factor is neutral knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid consideration is given to whether the requesting spouse knew or had reason to know as of the date the return was filed or within a reasonable period of time after the filing of the return that the nonrequesting spouse would not or could not pay the tax_liability id sec_4 c ii this factor will weigh in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return id this factor will weigh against relief if on the facts and circumstances of the case it was not reasonable for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown on the return id in making the determination whether the requesting spouse had reason to know consideration is given to various factors including the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters and the requesting spouse’s business or financial expertise revproc_2013_34 sec_4 c iii i r b pincite petitioner was born and brought up in cuba and did not move to the united_states until the banking system in the united_states has been difficult for petitioner to understand because of her cuban upbringing for this reason intervenor paid the bills and controlled nearly all aspects of the finances with minimal input from petitioner throughout the marriage in intervenor took several taxable_distributions totaling dollar_figure from his sec_401 plan account although petitioner did not agree with intervenor’s decision to take the distributions she did not feel as though she had choice in the matter and reluctantly signed the required_distribution forms on or about date petitioner and intervenor timely filed a joint federal_income_tax return for on which they reported tax due of dollar_figure at the time they filed the return petitioner reasonably believed that she and intervenor did not have any financial problems and that intervenor could pay the tax due accordingly this factor weighs in favor of relief legal_obligation this factor will weigh in favor of relief if the nonrequesting spouse has the sole legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement id sec_4 d intervenor has the legal_obligation to pay the tax_liability for pursuant to paragraph of the final judgment signed by him and petitioner he and petitioner were represented by counsel and he and petitioner and their respective counsel signed the final judgment this factor weighs in favor of relief significant benefit this factor considers whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability id sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment revproc_2013_34 sec_4 e it is clear that petitioner did not use the funds from the distribution to live a lavish lifestyle to buy luxury assets or to take expensive vacations to the contrary intervenor used the funds to pay off the mortgage on his home in bowie maryland make a downpayment on a new home in jacksonville florida which he received in the divorce and purchase furnishings for the jacksonville home accordingly we find that this factor weighs in favor of relief compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws in years after the year for which relief is requested id sec_4 f petitioner has complied with the federal_income_tax laws in the years after thus this factor weighs in favor of relief mental or physical health this factor considers whether the requesting spouse was in poor physical or mental health this factor will weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the return or returns to which the request for relief relates were filed at the time the requesting spouse reasonably believed the return or returns were filed or at the time the requesting spouse requested relief id sec_4 g i r b pincite at trial petitioner credibly testified she suffers from rheumatoid arthritis neuropathy and cpn an autoimmune condition that causes inflammation of the blood vessels cysts and skin ulcers thus this factor weighs in favor of relief d conclusion six of the factors weigh in favor of granting petitioner relief one is neutral and no factor weighs against granting relief we find that the equities lie in petitioner’s favor and hold that she is entitled to relief from joint_and_several_liability for under sec_6015 we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant and without to reflect the foregoing merit decision will be entered for petitioner
